Citation Nr: 0610395	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to October 
1971.  He died on February [redacted], 2003.  The appellant is the 
veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Columbia, South 
Carolina, which denied service connection for the cause of 
the veteran's death.  

In August 1999, the veteran raised claims of entitlement to 
service connection for asbestos, entitlement to service 
connection for cysts on the right kidney, and whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection for cysts 
on the left kidney.  In November 1999 and again in June 2002 
the RO issued a decision denying all three claims.  In July 
2002, the RO received the veteran's timely filed notice of 
disagreement in which he expressed disagreement with each of 
the three issues. 

The veteran's death certificate shows that he died in 
February 2003, prior to the issuance of a statement of the 
case on the above issues.  In March 2003, the appellant 
submitted a claim for service connection for the veteran's 
death.  This claim could also be considered a claim for 
accrued benefits for the previously pending issues.  38 
C.F.R. § 3.152(b)(1) (2005) (providing that a claim by a 
surviving spouse for dependency and indemnity compensation 
will also be considered a claim for accrued benefits).

Accordingly, the Board refers the issues of entitlement to 
service connection for cysts on the right kidney for purposes 
of accrued benefits, and whether new and material evidence 
has been received to reopen a previously denied claim of 
entitlement to service connection for cysts on the left 
kidney for purposes of accrued benefits, for adjudication.
 
Moreover, the issue of entitlement to service connection for 
asbestos, for purposes of accrued benefits, is inextricably 
intertwined with the cause of death issue on appeal and will 
be further discussed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's death certificate lists the immediate cause of 
death as coronary artery disease due to or as a consequence 
of arteriosclerosis.  Diabetes mellitus and chronic 
obstructive pulmonary disease were listed as significant 
conditions contributing to death.

The appellant contends that the veteran's death is related to 
exposure to asbestos while in service, and that asbestos 
caused his respiratory disorders, including chronic 
obstructive pulmonary disease.

The appellant's contention is supported by an August 2002 
medical statement from R. G. Laurens, Jr., MD, which stated 
that the veteran had unequivocal evidence of previous 
exposure to asbestos as was documented on multiple 
radiographic studies.  He further found that the veteran's 
exposure to asbestos, while in the Navy, was well documented 
and he had a significant restrictive lung disease which was 
related to exposure to asbestos.  

In the appellant's substantive appeal, received by VA in 
April 2004, she related that she had spoken with the coroner, 
and he had informed her that one of the main causes of the 
veteran's death was asbestosis.  A lay person's statement as 
to what a medical professional told her cannot constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  VA, however, has an obligation to advise the 
claimant that a statement is needed from the medical 
professional who purportedly provided the information.  
Robinette v. Brown, 8 Vet. App. at 80; see 38 U.S.C.A. 
§ 5103(a) (West 2002) (providing that VA must notify 
claimants of any information or lay or medical evidence not 
previously provided that is necessary to substantiate the 
claim).

The issue of entitlement to service connection for asbestosis 
on an accrued basis is inextricably intertwined with the 
claim for service connection for the cause of the veteran's 
death.  That is, a denial of one claim could have an adverse 
impact on the adjudication of the other.  EF v. Derwinski, 1 
Vet App 324 (1991)

The appellant has not received the benefit of a VA medical 
expert opinion addressing the claimed service connection for 
the cause of the veteran's death, and any relationship that 
this may have had with the veteran's pending claim of service 
connection for exposure to asbestos.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant that she should 
obtain a statement from the coroner 
stating that asbestosis caused or 
contributed to the veteran's death.  
Such a statement from the corner or 
another medical professional is needed 
to substantiate her claim.

2.  Adjudicate the issue of entitlement 
to service connection for asbestosis for 
accrued benefits purposes.  The Board 
will further consider these issues only 
if an appeal is perfected.

3.  Then re-adjudicate the claims.  If 
additional evidence has been received, 
consider whether a medical opinion is 
needed.  If the claim remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

